Citation Nr: 1758871	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for stage II kidney disease.

4.  Entitlement to service connection for facial scarring claimed as hyperpigmentation of facial skin.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2015, the Board remanded this case for further development.

The Board notes that while this case was in remand status, the Veteran filed a timely notice of disagreement (NOD) to an October 2017 rating decision denying entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2015 rating decision, the RO denied a request to reopen a claim of entitlement to service connection for hypertension and denied claims of entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin.

2.  The Veteran did not file a notice of disagreement via VA Form 21-0958 within one year of the issuance of the April 2015 rating decision.


CONCLUSION OF LAW

The appeal concerning the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall decide all questions of law and fact necessary to a decision by VA under a law that affects the provision of benefits by VA to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511 (a); 38 C.F.R. § 20.101 (a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101 (d).

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal of a rating decision consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Here, in an August 2015 decision, the Board determined that a May 2015 statement from the Veteran was reasonably construed as a notice of disagreement with an April 2015 rating decision that denied a request to reopen a claim of entitlement to service connection for hypertension and denied claims of entitlement to service connection for gout, stage III kidney disease, and hyperpigmentation of facial skin.  Therefore, the Board remanded those issues to the AOJ for the issuance of a Statement of Case.  However, because of a recent change in the regulations governing appeals, it was inappropriate for the Board to acknowledge and accept the May 2015 statement as a valid and timely notice of disagreement with the April 2015 rating decision.  Specifically, effective March 24, 2015, VA amended 38 C.F.R. § 20.201 to require that all notices of disagreement be submitted via a standardized form (VA Form 21-0958).  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  

In a December 2015 letter, the AOJ informed the Veteran that he had to submit a VA Form 21-0958 in order to appeal the remanded issues, and it sent the Veteran another form.  The Veteran did not respond to the letter.  In a Report of General Information and Deferred Rating Decision, both dated on June 23, 2016, the RO found that no statement of the case was necessary because the Veteran did not return the standardized notice of disagreement form.  

In light of these facts, the Board sent the Veteran a letter in August 2017, pursuant to 38 C.F.R. § 20.101 (d), informing him of this jurisdictional defect.  The Veteran was further informed as to what constituted an appeal and a notice of disagreement. 

In a September 2017 statement, the Veteran asserted that he filed a Motion to Reopen and Revise BVA Decision 00-07 543 and that "[t]his should cure any jurisdiction defect."

Notwithstanding his September 2017 statement, the Veteran did not file a notice of disagreement via VA Form 21-0958 within one year of the issuance of the April 2015 rating decision, as required by the amended regulations, despite two attempts by the AOJ to obtain the required form.  

In this case, the AOJ properly applied the amended version of section 20.201, in that when it sent the Veteran notification of the April 2015 rating decision, it also provided adequate notice of his appellate rights, as well as an enclosure of the standardized form (VA Form 21-0958 - Notice of Disagreement) for the purpose of initiating an appeal.  Additionally, in a December 2015 letter, the AOJ again informed the Veteran of the requirements to appeal its April 2015 rating decision, and it enclosed another VA Form 21-0958 (Notice of Disagreement).  It also informed the Veteran that no further action would be taken on his claim unless the completed VA Form 21-0958 was returned.  The Veteran did not respond to that letter by submitting the standardized notice of disagreement form within one year of the April 2015 rating decision.  Therefore, despite the Board's previous determination, the Veteran did not initiate an appeal of the April 2015 rating decision.  Cf. Teten v. West, 13 Vet. App. 560, 563 (2000) (recognizing three circumstances where the law-of-the-case doctrine should not apply); Chisem v. Gober, 10 Vet. App. 526, 528 (1997) (an exception to the law of the case doctrine is when the controlling authority has since made a contrary decision of law).

Based on the foregoing, the Board concludes that it does not have jurisdiction to consider the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin, as the requirements for filing an appeal as to these issues have not been met.  Accordingly, the appeal as to these issues is dismissed.


ORDER

The appeal as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


